DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “wherein during the polishing by using both the polishing and the oxidizing solution as the polishing liquid, a rotational speed for the polishing and a pressure for the polishing are reduced” is vague and indefinite because it is not clear what values the rotational speed and the pressure are reducing from and what rotational speed and pressure are being used to set or reduce the rotational speed and pressure during the polishing step of using the polishing slurry and the oxidizing solution.  For the purpose of examination, this limitation is considered as the polishing for the step of using both the polishing slurry and the oxidizing solution has a rotational speed and a pressure.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9, 11-17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Takao (JP 2873310B2).
  	With respect to claim 1, Takao describes a final mirror polishing method comprising: immediately before the completion of the polishing step, forming an oxide film having hydrophilic properties on the silicon wafer with a rinse polishing having polishing slurry and diluted oxidizing agent solution as polishing slurry (abs.; pages 1 and 2 of the translation).  The oxide film is formed by oxidizing the silicon wafer and having hydrophilic properties; therefore, it would provide a hydrophilic silicon oxide film.
 	With respect to claim 2, the polishing step with oxidizing solution and the polishing slurry was done for 30 seconds (paragraph 3 of the specification) and this is done immediately before the completion of the polishing step (abs.), this would provide the predetermined period of time remaining before the completion of the final mirror polishing within the claimed 10-30 seconds.  A specific example in the prior art which is within a claimed range anticipates the range.  MPEP 2131.03.
 	With respect to claim 3, the oxidizing solution contains hydrogen peroxide or ozonated water (page 2 of the translation).
 	With respect to claims 4 and 5, example 3 describes 1% concentration of the hydrogen peroxide is used at a flow rate of 0.5L/min (500 ml/min) (page 3 of the translation or page 4 of the original reference).  A specific example in the prior art which is within a claimed range anticipates the range.  MPEP 2131.03.
 	With respect to claim 7, the step of polishing using the polishing slurry left on the substrate and the polishing cloth and the oxidizing solution by rotating the wafer and the polishing cloth (page 2 of the translation) would also provide a pressure during the polishing in order to form the hydrophilic silicon oxide.  As explained above in the 112 rejection, this limitation is considered as the polishing for the step of using both the polishing slurry and the oxidizing solution has a rotational speed and a pressure.  Therefore, Takao’s polishing step of having a rotational speed and pressure would provide claimed a rotational speed and a pressure for the polishing are reduced.
 	With respect to claims 9, 11-17, with the polishing time, the hydrogen peroxide concentration and the flow rate of the hydrogen peroxide solution supplied are within the claimed ranges as described above; therefore, the hydrogen peroxide solution would be able to oxide the silicon wafer and provides a thickness of the silicon oxide within claimed range of 1-10 angstroms.
Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	With respect to claim 6, Takao doesn’t continue to provide a flow rate of the polishing slurry so that a ratio of the polishing slurry flow rate to that of the oxidizing solution is from 1:1 to 1:5.  Takao describes adding the oxidizing solution at the end to the polishing slurry that already presents on the wafer (page 3 of the translation).
  	With respect to claim 8, even though Takao describes rotating the polishing cloth and the wafer; however, he doesn’t describe any rotational speed between 1rpm to 10 rpm and a pressure is not greater than 30 g/cm2.

Election/Restrictions
Applicant’s election of claims 1-9, 11-17  in the reply filed on 2/17/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



4/13/2022